PER CURIAM:
These consolidated appeals arise from adjudications of the Blair County Juvenile Court which Ordered, inter alia, that the adjudged delinquents each pay a fine. The appeals contest the propriety of the imposition of a fine against a juvenile. We must reverse the Orders of the lower court as to the fine in accordance with our recent decision in In re Gardini, 243 Pa.Super. 338, 365 A.2d 1252 (1976).
Reversed with directions to make a disposition of the cases not inconsistent with the case of In re Gardini.